DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
 
Response to Amendment
 This Office Action is in response to an amendment filed on 4/25/2022. As directed by the amendment, claim 8 was canceled, claims 1-2, 4-6, 9-13, 19-20 and 24 were amended, and no new claims were added. Thus, claims 1-7, and 9-25 are pending for this application.

Claim Rejections - 35 USC § 103
 In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
 This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention. 
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
 
 Claim 1-2, 4-5 and 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Aruin (US 5,823,913).
 Regarding claim 1, Aruin teaches (Fig. 5-6) a method for treating a human patient infected with a respiratory infection (device is used to improve pulmonary ventilation (breathing), see Col. 1 lines 20-25, and weak pulmonary ventilation is often a symptom of respiratory infection), the patient having a thoracic diaphragm (see Fig. 5), the method comprising the steps of: 
(a) providing a stimulating device (informing unit 1) being operable to stimulate a human thoracic diaphragm when fastened to the patient (via vibrating element 19); 
(b) fastening the stimulating device around the abdomen of the patient (see fastening around abdomen in Fig. 5); and 
(c) operating the stimulating device when fastened to the patient and while the patient is breathing (Col. 3 lines 27-29), the patient's diaphragm expanding the patient's lungs to draw air into the lungs while the patient is breathing (this is inherent function of a human diaphragm), 
whereby operation of the stimulating device stimulates the diaphragm during the patient's breathing (vibration against user diaphragm, as shown in Fig. 5, results in stimulation of diaphragm).
Regarding the fact that the method is for treating a human patient infected with “a coronavirus infection”, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the method of Aruin in a different environment to achieve the predictable result of treating respiratory symptoms of a patient suffering from a respiratory disease. See Dann v. Johnston, 425 U.S. 219, 189 USPQ 257 (1976). Furthermore, absent any criticality or unexpected result, treating a patient infected with coronavirus as opposed to a patient infected with a similar respiratory disease (e.g. COPD, pneumonia, etc.) with the above mentioned method is held to be a design consideration that is obvious to one of ordinary skill in the art.  It is further noted that there is no step in the method that states that a person with coronavirus is being treated, as the only mention of coronavirus infection is located in functional language within the preamble of the claim.
Regarding claim 2, Aruin discloses wherein the stimulating device is configured to stimulate the diaphragm (via vibrating member 19) when attached to the abdomen of a human being (see Fig. 5).
Regarding claim 4, Aruin is silent as to whether the patient has not been on a mechanical ventilator during the course of the infection prior to initiating the method. However, absent evidence of criticality, this step is merely a design consideration and is up to both the preference of the attending physician as well as to the current condition of the patient, and is therefore obvious to one of ordinary skill in the art.
Regarding claim 5, Aruin is silent as to whether the patient does not exhibit symptoms of hyperventilation, shortness of breath, and/or low blood oxygen levels immediately before initiating the method. However, absent evidence of criticality, this step is merely a design consideration and is up to the preference of the attending physician (e.g. a user experiencing  symptoms such as those mentioned above could be experiencing severe acute condition such as an asthma attack or heart attack, and physician would know not to place a user with such condition under operation of this device, as more acute treatment is required), and is therefore obvious to one of ordinary skill in the art.
Regarding claim 25, Aruin does not explicitly disclose the patient is infected with SARS-CoV-2 coronavirus. However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the method of Aruin in a different environment to achieve the predictable result of treating respiratory symptoms of a patient suffering from a respiratory disease. See Dann v. Johnston, 425 U.S. 219, 189 USPQ 257 (1976). Furthermore, absent any criticality or unexpected result, treating a patient infected with coronavirus as opposed to a patient infected with a similar respiratory disease (e.g. COPD, pneumonia, etc.) with the above mentioned method is held to be a design consideration that is obvious to one of ordinary skill in the art.

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Aruin (US 5,823,913), and further in view of Smith (US 2015/0157532).
Regarding claim 3, Aruin discloses the step of putting the device on the patient (see claim 1 of Aruin, but does not disclose the steps of removing the stimulating device from the patient, and repeating steps (a)-(d) multiple times during the course of patient’s infection.
However, Smith teaches the steps of removing the stimulating device from the patient (removed from patient to repair components, paragraph [0072]), and repeating steps (a)-(d) multiple times during the course of patient’s infection (discloses performing method over course of multiple therapy sessions and features that save settings of previous settings, paragraph [0069]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Aruin to include the steps of removing the stimulating device from the patient, and repeating steps (a)-(d) multiple times during the course of patient’s infection, as taught by Smith, for the purpose of allowing the device to be detachably mounted and to improve outcome of therapy by providing the treatment over a long period of time.

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Aruin (US 5,823,913), and further in view of Krocak (US 2015/0290476).
Regarding claim 6, Aruin discloses a method of treating a patient, but does not disclose the patient was on a mechanical ventilator while infected and has been removed from the mechanical ventilator and remains infected prior to initiating the method.
However, Krocak teaches patient (Fig. 1) a method of treating a patient having COPD, wherein the patient was on a mechanical ventilator while infected and has been removed from the mechanical ventilator prior to initiating the method (patient has been weaned off of mechanical ventilation prior to performing method of stimulation, see paragraphs [0003], [0006], [0060] and [0061]). Regarding the limitation “and remains infected prior to initiating the method”, absent evidence of criticality, this step is merely a design consideration and is up to both the preference of the attending physician as well as to the current condition of the patient, and is therefore obvious to one of ordinary skill in the art.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Aruin to include the step of the patient was on a mechanical ventilator while infected and has been removed from the mechanical ventilator and remains infected prior to initiating the method, as taught by Krocak for the purpose of preventing prolonged mechanical ventilation use from harming patient (paragraph [0003]). 

Claims 7, 9, 10, 13, 15-18, and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Aruin (US 5,823,913) in view of Tseng (US 5,545,125) and Lin (CN 204655463).
Regarding claim 7, Aruin discloses the stimulating device comprises a belt (supporting unit 2) containing at least one vibration module (1), wherein each of the at least one vibration modules comprises a pod (housing shown in Fig. 6), a vibration motor (23) with a flywheel (21).
Aruin discloses a controller (controlling circuit board 10), but does not disclose at least two vibration modules, a control panel, the control panel operating said vibration motors of the at least two vibration modules. However, Tseng further teaches (Fig. 1-5) stimulation device containing at least two vibration modules (2-16 motor assemblies, Col. 1 lines 36) and  a control panel (control box 40) operating said vibration motors of the at least two vibration modules (allows for control of motors, Col. 3 lines 16-65).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the stimulation device of Aruin to include at least two vibration modules and a control panel operating said vibration modules, as taught by Tseng, for the purpose of allowing for targeted massage of different regions of the user and allow for control and customization of massage sequences (Col. 3 lines 16-65 Tseng).
Aruin does not disclose each of the vibration modules includes a casing enclosing a vibration pad, and at least one motor housing mounting the vibration motor to the vibration pad. However, Lin teaches (Fig. 1-4) a a stimulating device comprising belt (belt 3) containing a vibration module (vibration device 1), wherein the vibration modules comprises a pod (formed by housings 11,12) with a casing (upper and lower frames 21) and a vibration pad (pad of upper housing 11 have bumps 13) arranged within the casing (see Fig. 2 and 3), and a vibration motor (14) with a flywheel (15) arranged within a motor housing (motor housing bracket shown in Fig. 1-3), the motor housing mounting the vibration motor to the vibration pad (see mounting of motor housing bracket shown in Fig. 1-3).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the stimulation device of modified Aruin such that disclose the casing enclosing a vibration pad, and at least one motor housing mounting the vibration motor to the vibration pad, as taught by Lin, for the purpose of providing a soft interface between the user and device to improve user comfort, as well as to ensure the motor remains stationery during rotation of the eccentric member. Furthermore, it has been held that simple substitution of one well-known casing structure (single casing structure of Aruin) with another casing structure (multi-casing structure of Lin) would provide the expected result of supporting and enclosing the components of the stimulating device, and therefore would be an obvious modification (see rationale for obviousness of a simple substitution of a well-known structure in KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007). See also MPEP 2143(I)(B)).
Regarding claim 9, modified Aruin is silent regarding the step of immediately before initiating the method, the patient does not exhibit symptoms of pneumonia or other severe respiratory distress that calls or mechanical ventilation of the patient. However, absent evidence of criticality, this step is merely a design consideration and is up to the preference of the attending physician (e.g. a user experiencing symptoms such as those mentioned above could be experiencing a severe acute condition such as an asthma attack or heart attack, and physician would know not to place a user with such condition under operation of this device, as more acute treatment is required), and is therefore obvious to one of ordinary skill in the art.
Regarding claim 10, modified Aruin is silent as to whether the patient does not exhibit symptoms of hyperventilation, shortness of breath, and/or low blood oxygen levels immediately before initiating the method. However, absent evidence of criticality, this step is merely a design consideration and is up to the preference of the attending physician (e.g. a user experiencing  symptoms such as those mentioned above could be experiencing severe acute condition such as an asthma attack or heart attack, and physician would know not to place a user with such condition under operation of this device, as more acute treatment is required), and is therefore obvious to one of ordinary skill in the art.
Regarding claim 13, modified Aruin discloses each of the vibration motors is spaced away from the vibration pad via the motor housing (see Fig. 2 Lin).
Regarding claim 15, modified Aruin discloses the motor housing is at least partly designed in a complementary manner to the vibration motor for holding and supporting the vibration motor (see complementary design in Fig. 2 and 3 of Lin).
Regarding claim 16, modified Aruin discloses the belt comprises a strap, but is silent regarding the strap having at least one belt fastening attachment. However, Tseng teaches (Fig. 1) a strap (10) having at least one belt fastening attachment (strap 10 includes male latching band 17 and female latching band 18).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the strap of modified Aruin to include at least one belt fastening attachment, as taught by Tseng, for the purpose of ensuring the belt is secure to the user during use and allow for adjustment of the strap for different waist sizes (Col. 3 lines 12-16 Tseng).
Regarding claim 17, modified Aruin discloses the casing comprises a main casing (upper frame 21 of Lin) and a back casing (lower frame 21 Lin), wherein the vibration pad is arranged within the back casing and the main casing is arranged with a front panel (panel of lower casing 21 having protuberances 13 of Lin).
Regarding claim 18, modified Aruin discloses the belt comprises a strap (supporting unit 2 of Aruin is a belt, which is a type of strap) wherein the main casing and/or the back casing comprises at least one attachment means (notches 24 of Lin) for engagement with and through the strap and engagement with the other of the back casing or main casing (notches 24 of each of the main casing 21 and back casing 21 engage with and through the strap, as shown in Fig. 2 of Lin, and with the other casing, see Fig. 2 and 3 and paragraph [0031] of Lin). Lin does not disclose at least one belt fastening attachment.
However, Tseng teaches (Fig. 1) a strap (10) having at least one belt fastening attachment (strap 10 includes male latching band 17 and female latching band 18).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the strap of modified Aruin to include at least one belt fastening attachment, as taught by Tseng, for the purpose of ensuring the belt is secure to the user during use and allow for adjustment of the strap for different waist sizes (Col. 3 lines 12-16 Tseng).
Regarding claim 21, modified Aruin discloses the belt of the stimulating device is flexible (Col. 3 lines 55-58 Aruin).
Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over (US 5,823,913) in view of Lin (CN 204655463) and Tseng (US 5,545,125), and further in view of Krocak (US 2015/0290476).
   Regarding claim 11, modified Aruin discloses a method of treating a patient, but does not disclose the patient was on a mechanical ventilator during the course of the infection and has been removed from the mechanical ventilator prior to initiating the method.
However, Krocak teaches patient (Fig. 1) a method of treating a patient having COPD, wherein the patient was on a mechanical ventilator during the course of the infection and has been removed from the mechanical ventilator prior to initiating the method (patient has been weaned off of mechanical ventilation prior to performing method of stimulation, see paragraphs [0003], [0006], [0060] and [0061]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of modified Aruin to include the step of the patient was on a mechanical ventilator during the course of the infection and has been removed from the mechanical ventilator prior to initiating the method for the purpose of preventing prolonged mechanical ventilation use from harming patient (paragraph [0003]). 
 
Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Aruin (US 5,823,913) in view of Tseng (US 5,545,125) and Lin (CN 204655463), and further in view of Smith (US 2015/0157532).
Regarding claim 12, modified Aruin discloses the step of putting the device on the patient (see claim 1 of Aruin), but does not disclose the step of repeating the method multiple times during the course of patient’s infection.
However, Smith teaches the steps of removing the stimulating device from the patient (removed from patient to repair components, paragraph [0072]), and repeating steps (a)-(d) multiple times during the course of patient’s infection (discloses performing method over course of multiple therapy sessions and features that save settings of previous settings, paragraph [0069]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of modified Aruin to include the steps of removing the stimulating device from the patient, and repeating steps (a)-(d) multiple times during the course of patient’s infection, as taught by Smith, for the purpose of allowing the device to be detachably mounted and to improve outcome of therapy by providing the treatment over a long period of time.

Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Aruin (US 5,823,913) in view of Lin (CN 204655463) and Tseng (US 5,545,125), and further in view of Jones (US 3,124,125).
Regarding claim 14, modified Aruin discloses the motor housing is mounted to the vibration pad, but is silent regarding the connection between the two components, and therefore does not disclose that the motor housing is mounted to the vibration pad via a snap-fit connection. However, Jones teaches (Fig. 5-7) a motor housing (27) that is mounted to the vibration pad (comprising cup 11 and base 25) via snap fit (flexible members 34 snap fit to base 25 of the pad via snap-fit, Col. 3 lines 40-52).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify connection between the motor housing and vibration pad of modified Aruin to be snap-fit connection, as taught by Jones, for the purpose of allowing the motor housing to be removably attached Col. 3 lines 40-52), thereby allowing adjustment of the motor or eccentric weight if desired.

Claims 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Aruin (US 5,823,913) in view of Lin (CN 204655463) and Tseng (US 5,545,125), and further in view of Dubey (US 2017/0291007).  
  Regarding claim 19, modified Aruin discloses the control panel operates the vibration motors, but does not disclose the control panel operates said vibration motors with an amplitude from around 0.3G to 1.0G and frequency ranging from 16 Hz to 45 Hz complementary to a voltage 0.6V to 1.3V.
However, Dubey teaches (Fig. 3) a control panel (mobile device, paragraph [0006]) operating vibration motors (motors 182 within vibration patches 185) with an amplitude ranging 0.3G to 1.0G and frequency ranging from 16 Hz to 45 Hz complementary to a voltage 0.6V to 1.3V (paragraph [0006]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the control panel of modified Aruin to operates the vibration motors with an amplitude from around 0.3G to 1.0G and frequency ranging from 16 Hz to 45 Hz complementary to a voltage 0.6V to 1.3V, as taught and suggested by Dubey, for the purpose of providing a vibration of suitable frequency and amplitude to the user for treating conditions such as arrhythmia, PTSD, sleep apnea, depression, and achalasia (paragraph [0004]).
Regarding claim 20, as best understood, modified Aruin discloses the control panel operates the vibration motors, but does not disclose operates said vibration motors with an amplitude of 0.3G at a frequency of 20 Hz (0.8V) to an amplitude 0.62G at a frequency 37 Hz (1.OV).	
However, Dubey teaches (Fig. 3) a control panel (mobile device, paragraph [0006]) operating vibration motors (motors 182 within vibration patches 185) with an amplitude of 0.3G at a frequency of 20 Hz (0.8V) to an amplitude 0.62G at a frequency 37 Hz (1.0V) (paragraph [0006]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the control panel of modified Aruin to operates the vibration motors with an amplitude around 0.3G at a frequency of 20 Hz (0.8V) to an amplitude 0.62G at a frequency 37 Hz (1.OV), as taught and suggested by Dubey, for the purpose of providing a vibration of suitable frequency and amplitude to the user for treating conditions such as arrhythmia, PTSD, sleep apnea, depression, and achalasia (paragraph [0004]).
 
Claims 22-23 are rejected under 35 U.S.C. 103 as being unpatentable over Aruin (US 5,823,913) in view of Lin (CN 204655463) and Tseng (US 5,545,125), and further in view of Jinlong Machinery (http://www.vibration-motor.com/wp-content/themes/vibration-motors/dk-pdf/products/download/JZP16-70E310_SPEC%20copy.pdf, published October 12, 2012).
Regarding claim 22, modified Aruin discloses at least one flywheel, but does not disclose wherein at least one of the flywheels is dimensioned of around 12 mm diameter and 8 mm thickness. 
However, Jinglong Machinery (JP16-70E310) teaches wherein at least one of the flywheels is dimensioned of around 12 mm diameter (radius of 6 mm, therefore diameter of 12mm). Regarding the limitation that the flywheel is of 8 mm thickness, while Jinglong Machinery discloses a thickness of 6 mm, outside a critical teaching or unexpected result, the feature of choosing a flywheel thickness of 8mm is considered merely a design consideration.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the dimensions of the flywheel of modified Aruin to include around 12mm diameter and 8 mm thickness, as taught and suggested by Jinglong Machinery, for the purpose of generating a vibration of suitable power, thereby enhancing therapeutic effect of the user.
Regarding claim 23, modified Aruin discloses at least one flywheel, but does not disclose at least one of the flywheels has a weight of 7-8 grams and/or is spaced 1-5 mm from the end of the motor.
However, Jinglong Machinery (JP16-70E310) teaches wherein at least one of the flywheels is spaced 1-5 mm from the end of the motor (2.5 mm).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the spacing of the flywheel from the end of the motor of modified Aruin to be 1-5 mm, as taught and suggested by Jinglong Machinery, for the purpose of providing the flywheel at a suitable distance from the motor such that the vibrations generated by the flywheel will not transmit back to the motor and cause dysfunction.

 Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Aruin (US 5,823,913) in view of Lin (CN 204655463) and Tseng (US 5,545,125), and further in view of Englert (DE 102007018647).
Regarding claim 24, modified Aruin discloses a stimulation device, but does not disclose that the device further comprises a display for displaying and monitoring vital functions, wherein the display of vital functions is integrated via an interface. However, Englert (Fig. 2-3) teaches a display (display 2) for displaying and monitoring vital functions (e.g. pulse, blood pressure), wherein the display of vital functions is integrated via an interface (operating unit 2).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the stimulation device of modified Aruin to include a display for displaying and monitoring vital functions, wherein the display of vital functions is integrated via an interface, as taught by Englert, for the purpose of ensuring a user’s vital functions do not exceed or go below the appropriate threshold during use (Englert page 2 paragraph 2).
 
Double Patenting
 The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claim 1-5, 7, 9-10, and 12-25 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 2-13 and 18 of U.S. Application No. 16/301,576.  
Although the claims are not identical, they are not patentably distinct from one another.  The application claims are broader in at least one aspect and also recite additional features not claimed in the patent claims.
For claim 1:
Regarding the broadening aspect of the application claims, the following comparison between the patent claims and the application claims highlights (see underlined features in the patent claims) what elements have been excluded in the presentation of the application claims.  
Application ‘576 claim 18
Instant Application claim 1
Method for improving the pulmonary function of a human having a thoracic diaphragm and suffering from COPD, the method comprising the steps of: 

(a) providing a stimulation device comprising: a belt containing at least two vibration modules, wherein each of the at least two vibration modules comprises a pod with a casing, the casing defining an interior of the casing, an elastic vibration pad arranged within the casing, the casing comprising a through-opening on a side of the casing, the vibration pad overlaying and covering the through-opening, and a portion of the vibration pad protruding through the through-opening from the interior of the casing to outside of the casing, a vibration motor with a flywheel arranged within an elastic motor housing, the vibration motor and the elastic motor housing being disposed in the casing, the elastic motor housing being a generally U-shaped housing comprising a top wall connecting spaced apart first and second side walls, the top wall spaced from the vibration pad, the first and second side walls extending away from the top wall in a vertical direction towards the vibration pad to a respective free end portions of the first and second side walls fastened to the vibration pad, and the vibration motor being mounted to the vibration pad via the elastic motor housing, the vibration motor being disposed inside the elastic motor housing between the top wall of the motor housing and between the first and second side walls of the motor housing, the elastic motor housing being sufficiently rigid to hold the vibration motor spaced away from the vibration pad while resiliently supporting the vibration motor with respect to the vibration pad whereby vibrations generated by operation of the vibration motor are transmitted to the portion of the vibration pad protruding from the through opcning through the first and second side walls; and a control panel operating said vibration motors of the at least two vibration modules; and 

(b) fastening the belt of the stimulating device to the abdomen of the human and operating the belt, wherein the at least two vibration modules are externally applied to an abdominal region of the human and stimulate the human's diaphragm and thereby enhance the human's pulmonary function.
A method for treating a human patient infected with a coronavirus infection, the patient having a thoracic diaphragm, the method comprising the steps of: 

(a) providing a stimulating device being operable to stimulate a human thoracic diaphragm when fastened to the patient; 

(b) fastening the stimulating device to abdomen of the patient; and 

(c) operating the stimulating device when fastened to the patient and while the patient is breathing, the patient's diaphragm expanding the patient's lungs to draw air into the lungs while the patient is breathing, whereby operation of the stimulating device stimulates the diaphragm during the patient's breathing.


Thus, it is apparent, for the broadening aspect, that application ‘576 claim 18 includes features that are not in application claim 1.  Following the rationale in In re Goodman, cited above, where applicant has once been granted a patent containing a claim for the specific or narrower invention, applicant may not then obtain a second patent with a claim for the generic or broader invention without first submitting an appropriate terminal disclaimer.  Since application claim 1 is anticipated by application ‘576 claim 18, with respect to the broadening aspect, and since anticipation is the epitome of obviousness, then application claim 1 is obvious over application ‘576 claim 18 with respect to the broadening aspect.
With respect to the additional features recited in application claim 1, application ‘576 claim 18 does not disclose the method is for treating a human patient infected with “a coronavirus infection”, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the method of application ‘576  in a different environment to achieve the predictable result of treating respiratory symptoms of a patient suffering from a respiratory disease. See Dann v. Johnston, 425 U.S. 219, 189 USPQ 257 (1976). Furthermore, absent any criticality or unexpected result, treating a patient infected with coronavirus as opposed to a patient infected with a similar respiratory disease (e.g. COPD, pneumonia, etc.) with the above mentioned method is held to be a design consideration that is obvious to one of ordinary skill in the art.
For dependent claims 2-5, 7-10, and 12-24, the recited limitations are contained in patent claims 18 and 2-13, respectively.
Regarding claim 25, application ‘576 does not explicitly disclose the patient is infected with SARS-CoV-2 coronavirus. However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the method of application ‘576 in a different environment to achieve the predictable result of treating respiratory symptoms of a patient suffering from a respiratory disease. See Dann v. Johnston, 425 U.S. 219, 189 USPQ 257 (1976). Furthermore, absent any criticality or unexpected result, treating a patient infected with coronavirus as opposed to a patient infected with a similar respiratory disease (e.g. COPD, pneumonia, etc.) with the above mentioned method is held to be a design consideration that is obvious to one of ordinary skill in the art.
 This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 6 and 11 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 18 of copending Application No. 16/301,576 (reference application) in view of Krocak (US 2015/0290476)
Regarding claims 6 and 11, claim 18 of application ‘576 discloses a method of treating a patient, but does not disclose the patient was on a mechanical ventilator during the course of the infection and has been removed from the mechanical ventilator prior to initiating the method.
However, Krocak teaches patient (Fig. 1) a method of treating a patient having COPD, wherein the patient was on a mechanical ventilator during the course of the infection and has been removed from the mechanical ventilator prior to initiating the method (patient has been weaned off of mechanical ventilation prior to performing method of stimulation, see paragraphs [0003], [0006], [0060] and [0061]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of claim 18 of application ‘576 to include the step of the patient was on a mechanical ventilator during the course of the infection and has been removed from the mechanical ventilator prior to initiating the method for the purpose of preventing prolonged mechanical ventilation use from harming patient (paragraph [0003]). 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Response to Arguments
Applicant’s arguments filed 4/25/2022 have been fully considered.
Applicant’s amendments to the claims to overcome objections and rejections under 35 USC 112 have been fully considered and are found suitable for overcoming rejection, therefore the objections and rejections have been withdrawn.  
Applicant’s arguments with respect to claim(s) 1 have been considered but are moot because the new ground of rejection relies on one or more additional reference(s) not applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

 Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW R MOON whose telephone number is (571)272-2554. The examiner can normally be reached Monday-Thursday 7:30am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Justine Yu can be reached on 571-272-4835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW R MOON/Examiner, Art Unit 3785   

/JUSTINE R YU/Supervisory Patent Examiner, Art Unit 3785